Citation Nr: 1500996	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-35 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1972 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran filed a timely notice of disagreement in January 2010.  38 C.F.R. § 20.201 (2014).  The RO issued a statement of the case (SOC) in July 2010.  The Veteran subsequently perfected his appeal with a VA Form 9 in August 2010.  This claim has been previously remanded by the Board in June 2011, February 2013, and May 2014.    

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Bilateral hearing loss was not present until many years after service. 

2.  The preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss is related to military noise exposure in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in an April 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The April 2009 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the April 2009 letter meets the VCAA's timing of notice requirement.

Further, the Veteran has been medically evaluated in conjunction with his claim for service connection for bilateral hearing loss in in June 2009, and addendum opinions were obtained in June 2011 and June 2014.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions, taken together, are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Furthermore, although the VA examiners were unable to provide a nexus opinion without speculation, the Board still finds that the medical opinions are adequate because the examiners sufficiently explained the reasons for their inability to provide an opinion without speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Additionally, the RO substantially complied with prior remand instructions.  As noted above, the Veteran's claim has been remanded by the Board 3 times.  The first remand, issued in June 2011, required that the RO issue the Veteran a supplemental SOC that considered the new evidence submitted by the Veteran and his wife in August 2010.  The remand also required the RO to obtain a new VA opinion regarding the etiology of the Veteran's bilateral hearing loss, because the June 2009 examiner was unable to provide an opinion without resorting to speculation.  A new opinion was obtained in June 2011.  In February 2013, the Board remanded the claim again.  Instructions pertinent to the claim being decided included requesting from the Social Security Administration (SSA) disability benefits records.  Those records were obtained in March 2013.  Finally, in May 2014, the claim was once again remanded to obtain another VA opinion that specifically took into consideration a service treatment record from September 1974, which indicated that the Veteran complained of ear pain and the treating clinician had an impression of otitis media.  An addendum opinion was provided in June 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA treatment records, reports of VA examination, and the Veteran's statements.  The Board also finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303 (b).  Regulations provide that service connection may also be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran contends that his current hearing loss is due to acoustic trauma that he incurred during service.  Specifically, he alleges that he incurred hearing loss in his duties working in the Armor Division, where he served as an armor crewman.  Service personnel records show that the Veteran's military occupational specialty (MOS) was armor crewman and noise exposure is consistent with the duties and circumstances of that position; as such, the Board concedes the occurrence of the in-service acoustic trauma.  

Service treatment records include an induction report of medical history in which the Veteran denied any history of ear, nose, or throat problems and hearing loss; the audiogram from June 1972 that reflects that the Veteran's hearing was normal.  Audiometric testing at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
--
0
LEFT
15
5
10
--
5

The Veteran's service treatment records also include a September 1974 treatment note in which the Veteran complained of pain in his ear.  The notation indicates that the treating physician had an impression of otitis media.  Upon separation, the Veteran was not provided an exit audiogram.  However, he was provided a separation examination in January 1975.  At that time, the clinical evaluation of the Veteran's ears was normal.  Additionally, the Veteran completed a report of medical history in which he denied hearing loss and any ear, nose, or throat trouble.  In May 1975, the Veteran signed a statement that indicated he had experienced no change in his medical condition since his previous separation examination.

On VA examination in June 2009, the Veteran reported that his hearing loss and tinnitus make it difficult for him to use a telephone.  The Veteran reported exposure to loud noise while on active duty and denied any occupational or recreational noise exposure prior to or since service.   The Veteran's audiometric testing revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
45
55
LEFT
15
20
35
50
55

Word recognition scores were 96 percent in each ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner stated that "[w]ithout a separation audiogram, it is not possible to provide an opinion, other than one based upon speculation, concerning the relationship of the Veteran's hearing loss to his noise exposure while in service."  

Then, in June 2011, the Board requested an addendum medical opinion.  The examiner indicated that the Veteran's entire claims file was reviewed, including the VA treatment records.  The examiner stated that she could not, without resorting to mere speculation, provide an opinion as to the etiology of the Veteran's bilateral hearing loss.  By way of rationale, the examiner explained that the relationship between the Veteran's hearing loss and his period of service cannot be determined without a separation examination.  She stated that audiograms are "the only evidence that gives" any indication as to the Veteran's hearing acuity and that even if the occupational specialty involves possible or probably levels of hazardous noise, it is not helpful to determine the etiology of hearing loss because "different people respond to noise in different ways."  The examiner went on to explain that some individuals experience hearing loss as a result of hazardous amounts of noise and others do not.  She further explained that the Veteran's self-assessment of hearing loss is also not helpful because only an audiogram can determine if hearing loss exists.    

As noted above, the Board remanded the Veteran's claim again in May 2014 in order to obtain another addendum opinion which considered the September 1974 treatment note where the Veteran complained of ear pain and an impression of otitis media was recorded.  The opinion was obtained in June 2014.  At that time, the examiner reviewed the claims file in its entirety, to include the 1974 record.  The examiner explained that otitis media, or ear infection, is "a transient condition that is not associated with noise exposure or noise induced hearing loss and is not typically associated with any type of permanent hearing loss or ear damage." Further, the examiner stated that without an exit audiogram, it is not possible to determine if the Veteran's hearing loss is related to his military noise exposure versus his occupational or recreational noise exposure.  Given the evidence available, she opined that a service connection cannot be established.  

In addition to the medical evidence of record, the Veteran has submitted statements from his wife and friends that support his contention that his hearing loss is related to his period of active service.  (See July and August 2010 buddy statements.)  

The Board reiterates that the Veteran's service treatment records are negative for any bilateral hearing loss.  Indeed, in a January 1975 self-reported medical history questionnaire, the Veteran denied having any hearing loss or ear trouble.  The Veteran repeatedly indicated that he was in "good health" at that time and denied any changes to his health upon separation in May 1975.  The Veteran's statement regarding his lack of hearing loss symptoms is highly probative, as it was made contemporaneous with his service.  Therefore, the Board finds that the evidence does not show that the Veteran had a chronic hearing loss disability in service.  In addition, sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      

The Board acknowledges that the examiners found that it would be mere speculation to opine on whether the Veteran's hearing loss is related to his period of active service.  However, the Board notes that it is permitted to rely upon a medical examiner's conclusion that an etiology opinion would be speculative as long as "the inability to render a requested opinion is adequately explained" and the examiner has "done all that reasonably should be done to become informed about a case."  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  Here, the examiners are audiologists who possess the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the examiners have unanimously agreed that they cannot form an opinion as to the etiology of the Veteran's hearing loss due to the lack of separation audiogram.  This supporting explanation is sufficient rationale for the lack of nexus opinion, as there is simply not enough information upon which the examiners could base an opinion.  In addition to providing adequate reasons and bases for their inability to render the requested opinion, the examiners reviewed the entire claims file, including the Veteran's lay statements and the 1974 report of right ear pain; additionally, the June 2009 examination was based, at least in part, on examination and interview of the Veteran.  The VA examination reports expressly demonstrate the examiners' review of the Veteran's medical history, both during service and after separation.  For these reasons, the examiners' opinions are afforded great probative value.

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his hearing loss is related to his period of active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hearing loss falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of hearing loss, any actual diagnosis requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Significantly, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current hearing loss requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his current bilateral hearing loss is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current bilateral hearing loss is not competent medical evidence; as such question requires medical expertise to determine.  Id.  

Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the opinions offered by the June 2009, June 2011, and June 2014 VA examiners.  The Board reiterates that the Veteran's service treatment records are negative for any bilateral hearing loss symptoms during service, to include the hearing examination that was administered during his period of active duty.  Indeed, on each examination and report of medical history during service and on separation, the Veteran denied having any hearing loss and ear, nose, or throat trouble and no abnormalities were found with the Veteran's ears upon clinical evaluation.  The Veteran's statements regarding his lack of hearing loss symptoms during service and at discharge are highly probative as they were made contemporaneous with his service and therefore are inherently more reliable in regard to the state of the Veteran's condition.  

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful.  The Board, however, finds that the preponderance of the evidence indicates that the Veteran did not have a bilateral hearing loss disability in service; and there is no credible evidence indicating his bilateral hearing loss manifested to a compensable degree within a year following discharge.  The weight of the competent and credible evidence does not show the Veteran's bilateral hearing loss is related to his period of service.  Accordingly, service connection is not warranted for bilateral hearing loss on any basis.  

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).






ORDER

Entitlement to service connection for bilateral hearing loss is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


